Citation Nr: 0429720	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by memory loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active duty from February 1964 to December 
1965 and from July 1967 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a disability manifested by memory loss.  

In January and August 2000, the RO denied service connection 
for a disability manifested by memory loss on the grounds 
that the claim was not well grounded.  In September 2002, the 
veteran asked that the claim be reopened.  The Board accepts 
the veteran's request as a motion for readjudication of his 
claim in light of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA), Sec. 7(b)(1) 
(Nov. 9, 2000) (providing for de novo readjudication of 
claims denied as not well grounded between July 14, 1999 and 
November 9, 2000).  Accordingly, the issue has been 
recharacterized as noted on the title page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

A VA outpatient treatment record dated in March 2000 shows 
that the veteran reported receiving Social Security 
Administration (SSA) disability benefits.  However, there are 
no records from the Social Security Administration in the 
veteran's claims folder.  VA has an obligation to review a 
complete record and is required to obtain evidence, including 
decisions by administrative law judges from the Social 
Security Administration, and to give that evidence 
appropriate consideration and weight.  See Baker v. West, 11 
Vet. App. 163, 169 (1998).  Accordingly, any administrative 
decision of the Social Security Administration and the 
medical records relied upon to award disability benefits must 
be obtained and associated with the claims folder prior to 
further adjudication of this matter.  Murincsak v. Derwinski, 
2 Vet. App. 363, 369 (1992). 

On remand, the RO should also take this opportunity to 
provide the veteran appropriate notice in accordance with 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159, and to obtain any 
relevant medical records, as set forth below.  The VCAA 
letter of record addressed a claim based upon the submission 
of new and material evidence, which, as discussed above, has 
been recharacterized.

Accordingly, this claim is remanded for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for a 
disability manifested by memory loss; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Ask the veteran to identify all 
medical care providers that have treated 
him for a disability manifested by memory 
loss, including any psychiatric 
disorders, since his separation from 
service, and make arrangements to obtain 
these records.  Any records dated within 
one year of the veteran's separation from 
service would be of particular 
importance. 

3.  Obtain from SSA the records pertinent 
to the veteran's claim for disability 
benefits, including any administrative 
decision and the medical records relied 
upon concerning that claim.

4.  Review the claims folder and ensure 
that the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision remains adverse to the 
veteran, furnish him and his representative 
a supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




